Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 20100141379, Tucker) in view of Giat.
As to claim 1, Tucker discloses a rack controller for use in an automated infrastructure management (AIM) system (par. 50), the rack controller (fig. 1-3) comprising:
	a processor (fig. 4 “microprocessor”) configured to execute software (par. 15, “executes software or firmware”); and 
a plurality of independent patching equipment bus interfaces (fig. 8 interfaces at extender 700), each bus interface configured to couple the processor (fig. 3) to a respective patching equipment bus assembly installed in a respective one of multiple racks in which intelligent patching equipment is installed for communicating with (fig. 8. Note: The bus interfaces are to independently couple to the left and the right racks par. 48);
wherein the rack controller is located in a rack in the multiple racks and functions as a controller for the multiple racks (fig. 8, par. 48 “single rack controller”)
Tucker does not disclose the plurality of independent bus interfaces providing power to the intelligent patching equipment. In the same field of art, (rack management), Giat discloses a method for rapidly powering a plurality of power over Ethernet ports (abstract). In one embodiment, Giat discloses a rack controller (fig. 2B management module 170) comprising a plurality of independent bus interfaces (bus interfaces 210.. 216), each bus interface configured to couple a processor (fig. 2B control 200) to a respective bus assembly (controller 160) installed in a respective one of multiple racks (racks 130) in which equipment is installed for communicating with (fig. 2B) and providing power to the equipment (par. 58, “supplies power to PDs 50”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker and Giat, by comprising each bus interface configured to couple a the processor to a respective patching equipment bus assembly installed in a respective one of multiple racks in which intelligent 
As to claim 2, Tucker/Giat discloses the rack controller of claim 1, where the processor is configured to determine (Tucker, par. 21), for a given item of intelligent patching equipment that the rack controller is communicating with, which rack that given item is installed in based on which of the plurality of patching equipment bus interfaces is being used to communicate with that given item (“monitor and log patch cord connectivity in the patching system”).
As to claim 3, Tucker/Giat discloses the rack controller of claim 2, wherein the plurality of patching equipment bus interfaces is arranged to support a predetermined scheme specifying which of the plurality of patching equipment bus interfaces should be used to couple the intelligent patching equipment installed in each of the racks to the rack controller (Tucker, par. 21).
As to claim 4, Tucker/Giat discloses the rack controller of claim 1, further comprising: 
an external network interface configured to couple the processor to an external network (Tucker, fig. 3  ethernet unit 330).
As to claim 5, Tucker/Giat discloses the rack controller of claim 4, wherein the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN) (Tucker par. 41).
As to claim 6, Tucker/Giat discloses the rack controller of claim 1, further comprising: 
at least one rack controller interface, each rack controller interface configured to connect the rack controller to another rack controller (Tucker, par. 41).
As to claim 11, Tucker/Giat discloses the rack controller of claim 1, further comprising a base unit that comprises the processor and the plurality of independent patching equipment bus interfaces (Giat, fig. 2B, transceiver 210, 214).
Claims 7-10, 14-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Giat and further in view of Oberski (US 20130149912).
As to claim 7, Tucker/Giat discloses the rack controller of claim 6, but does not disclose the features in claim 7. In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses each rack controller comprises interface a respective termination circuit (par. 17 “include a termination circuit”, par. 55) which is configured to:
	develop a respective first predetermined level for a respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is connected to another rack controller (fig. 3); and
	develop a respective second predetermined level for the respective sense signal of said rack controller interface (par. 58, 60)  when said rack controller interface is not connected to another rack controller (fig. 3);
	wherein the processor is configured to determine whether each rack controller interface is connected to another rack controller as a function of the respective sense signal (par. 64).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat and Oberski. The motivation is to provide convenience to the system users (Background, par. 8).
	As to claim 8, Tucker/Giat/Oberski discloses the rack controller of claim 7, wherein the at least one rack controller interface comprises first and second rack controller interfaces for establishing a network of rack controllers in a daisy chain topology (Oberski, fig. 3).
	As to claim 9, Tucker/Giat/Oberski discloses the rack controller of claim 8, wherein the respective first predetermined level of the first rack controller interface is not the same as the 
	As to claim 10, Tucker/Giat/Oberski discloses the rack controller of claim 7, wherein each rack controller comprises a respective RJ-45 jack configured to be connected to a RJ-45 plug attached to an ETHERNET cable (Oberski, par. 41).
As to claims 14-17, all the same elements of claims 7-10 are listed.  Therefore, the supporting rationale of the rejection to claims 7-10 applies equally as well to claims 14-17.
As to claim 18, Tucker/Giat/Oberski discloses the rack controller of claim 14, further comprising: an external network interface configured to couple the processor to an external network (Tucker, par. 41).
	As to claim 19, Tucker/Giat/Oberski discloses the rack controller of claim 18, wherein the external network interface comprises an ETHERNET interface configured to couple the processor to an ETHERNET local area network (LAN) (Tucker, par. 41).
As to claim 20, Tucker/Giat/Oberski discloses the rack controller of claim 14, further comprising a base unit that comprises the processor and the patching equipment bus interface (Giat, fig. 2B, transceiver 210, 214).
	As to claim 22, Tucker/Giat/Oberski discloses the rack controller of claim 20, further comprising a display unit configured to be connected to the base unit via a cable (Tucker, fig. 5).
As to claim 23, Tucker/Giat/Oberski discloses the rack controller of claim 14 with further adding the limitations of claim 1.  
Claims 12-13, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Giat and further in view of Holden et al (US 20100233961, Holden).
	As to claim 12, Tucker/Giat discloses the rack controller of claim 11, but does not disclose the features as in claim 12. In the same field of art, (hand held devices), Holden discloses various communication techniques for communication between a mobile device and an accessory (abstract). In one embodiment, Holden discloses the attached accessory can send a command to the mobile computing device specifying a second application to execute.  This can be initiated in response to an interaction with a user; for example, from the press of a button at the accessory from the user.  The mobile computing device can then execute the second application in response to receiving the command.  In some embodiments the command can indicate the application by serial number and/or name.  In some embodiments, the command can also specify a network location where the application can be downloaded and then executed (par. 168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat and Holden, by comprising a locate button disposed on the front of the base unit, the locate button coupled to the processor, wherein the locate button can be actuated in order to provide a user input to the processor and to cause the rack controller to send a message operable to cause an app executing on a portable device to show information associated with at least one of the rack controller, one or more of the racks, or the patching equipment installed in the one or more racks. The motivation is to provide convenience to the system users (Background, par. 8).
	As to claim 13, Tucker/Giat/Holden discloses the rack controller of claim 11, further comprising a display unit configured to be connected to the base unit via a cable (Tucker, fig. 5).
As to claim 24, all the same elements of claim 12 are listed.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 24.
	As to claim 25, Tucker/Giat/Holden discloses the rack controller of claim 24, further comprising a display unit configured to be connected to the base unit via a cable (Tucker, fig. 5).
As to claim 26, Tucker/Giat/Holden discloses the rack controller of claim 24 with further adding the limitations of claim 1.  
	As to claim 27, Tucker/Giat/Holden discloses the rack controller of claim 24, further comprising: 
an external network interface configured to couple the processor to an external network (Tucker, par. 41).
As to claim 28, Tucker/Giat/Holden discloses the rack controller of claim 27, wherein the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN) (Tucker, par. 41). 
As to claim 29, Tucker/Giat/Holden discloses the rack controller of claim 24, further comprising: 
at least one rack controller interface, each rack controller interface configured to connect the rack controller to another rack controller (Tucker, par. 41).
Claims 21, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Giat/Oberski and further in view of Holden.
	As to claim 21, 	Tucker/Giat/Oberski discloses the rack controller of claim 20, but does not disclose the features as in claim 21. In the same field of art, (hand held devices), Holden discloses various communication techniques for communication between a mobile device and an accessory (abstract). In one embodiment, Holden discloses the attached accessory can send a command to the mobile computing device specifying a second application to execute.  This can be initiated in response to an interaction with a user; for example, from the press of a button at the accessory from the user.  The mobile computing device can then execute the second application in response to receiving the command.  In some embodiments the command can indicate the application by serial number and/or name.  In some embodiments, the command can also specify a network location where the application can be downloaded and then executed (par. 168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings 
	As to claim 30, Tucker/Giat/Holden discloses the rack controller of claim 29, but does not disclose the features in claim 30. In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses each rack controller comprises interface a respective termination circuit (par. 17 “include a termination circuit”, par. 55) which is configured to:
	develop a respective first predetermined level for a respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is connected to another rack controller (fig. 3); and
	develop a respective second predetermined level for the respective sense signal of said rack controller interface (par. 58, 60)  when said rack controller interface is not connected to another rack controller (fig. 3);
	wherein the processor is configured to determine whether each rack controller interface is connected to another rack controller as a function of the respective sense signal (par. 64).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat/Holden and Oberski. The motivation is to provide convenience to the system users (Background, par. 8).
As to claim 31, Tucker/Giat/Holden/Oberski discloses the rack controller of claim 30, wherein the at least one rack controller interface comprises first and second rack controller interfaces for establishing a network of rack controllers in a daisy chain topology (Oberski, fig. 3).
	As to claim 32, Tucker/Giat/Holden/Oberski discloses the rack controller of claim 31, wherein the respective first predetermined level of the first rack controller interface is not the same as the respective first predetermined level of the second rack controller interface (Oberski, par. 64. Note: To sense whether the controller 300 is in the middle or the end of the daisy chain, the predetermined level of the rack interface is required to be different).
	As to claim 33, Tucker/Giat/Holden/Oberski discloses the rack controller of claim 29, wherein each rack controller comprises a respective RJ-45 jack configured to be connected to a RJ-45 plug attached to an ETHERNET cable (Oberski, par. 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.P/Examiner, Art Unit 2184     



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184